                     UNITED STATES DISTRICT COURT                FILED
                 FOR THE EASTERN DISTRICT OF VIRGINIj^
                            Norfolk Division
                                                              MAR - 6 2020

STEVEN HOOD, #08248-028,                                 CLERK, U.S. DISTRICT COURT
                                                               NQRFDl k VA


                 Petitioner,

V.                                              Action No. 2:18cv592


MARK BOLSTER,
Acting Warden,

                 Respondent



                                ORDER


     Petitioner Steven Hood ("Hood") /    a federal inmate convicted

and sentenced in the Southern District of Indiana, and housed in

the Federal Correctional Center in Petersburg, Virginia, filed a

pro se petition, pursuant to 28 U.S.C. § 2241.      ECF No. 1.         Hood

alleges he was denied due process during his disciplinary hearing

held February 14, 2018.     ECF No. 1 at 2, 6; ECF No. 2 at 2-4.

     The petition was referred to a United States Magistrate Judge

for report and recommendation pursuant to the provisions of 28

U.S.C. § 636(b)(1)(B) and (C) and Local Civil Rule 72 of the Rules

of the United States District Court for the Eastern District of


Virginia.    The report and recommendation, filed December 3, 2019,

recommends that respondent's motion to dismiss be granted, and

Hood's petition for a writ of habeas corpus be dismissed without

prejudice.    ECF No. 15.     Each party was advised of the right to
file written objections to the findings and recommendations made

by the Magistrate Judge.     Hood did not file objections to the

report and recommendation, and the time to file objections has

expired.

      The Court, having reviewed the record, does hereby adopt and

approve the findings and recommendations set forth in the report

and   recommendation.      The   Court,   therefore,   ORDERS   that

respondent's motion to dismiss, ECF No. 8, is GRANTED, and Hood's

petition for a writ of habeas corpus, ECF No. 1, is DISMISSED

WITHOUT PREJUDICE to Hood filing an amended petition within thirty

(30) days from the date of this Order now that his administrative

appeal is final.   If Hood does not file an amended petition within

thirty days from the date of this Order, judgment will be entered.

      Hood is ADVISED that, because this order dismissing his habeas

petition without prejudice does not constitute a ''final" habeas

order, he need not obtain a certificate of appealability before

appealing this Court's dismissal of the petition.

      Should Hood wish to pursue an appeal of the dismissal of his

petition, he must do so within sixty (60) days from the date of

the judgment.   Hood may pursue an appeal by filing a written notice

of appeal with the Clerk of the United States District Court,

United States Courthouse, 600 Granby Street, Norfolk, Virginia

23510.
        The Clerk is REQUESTED to provide a copy of this Order to

Hood and to counsel for the respondent.    IT IS SO ORDERED.




                                      Mark S. Davis
                                      ChiefJudge
                                          Mark S. Davis
                               CHIEF UNITED STATES DISTRICT JUDGE



Norfolk, Virginia
March    6     2020
